DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, and 11 are objected to because of the following informalities:  
Claim 1, line 5: “at least one gas supply measured value” should be corrected to “the at least one gas supply measured value”.
Claim 4, line 4: “a slope of a sensor response” should be corrected to “a slope of the sensor response”.
Claim 4, line 4: “a response time of a sensor response” should be corrected to “a response time of the sensor response”.
Claim 4, line 4: “a curve shape of a sensor response” should be corrected to “a curve shape of the sensor response”.
Claim 11, line 4: “a slope of a sensor response” should be corrected to “a slope of the sensor response”.
Claim 11, line 4: “a response time of a sensor response” should be corrected to “a response time of the sensor response”.
Claim 11, line 4: “a curve shape of a sensor response” should be corrected to “a curve shape of the sensor response”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "which was determined at another time preceding the first calibration time" in lines 7-8. It is unclear from the language of the claim which of the previously recited limitations the recited limitation is intended to modify. This rejection could be overcome by amending the claim language to recite for example, “wherein the calibration result of the gas sensor was determined at another time preceding the first calibration time”.
Claim 2 recites the limitation “a calibration result determined at the later time” in lines 4-5. It is unclear from the language of the claim from the language of the claim if the recited “a calibration result” is a new limitation or is referring to the previously recited “a calibration result”. This rejection could be overcome by amending the claim language to further clarify what calibration result is being referred to at any given point in the claims. For example, the claims could recite “a second calibration result determined at the later time”.
Claim 2 recites the limitation "at least one gas supply measured value determined at a time preceding" in line 6. It is unclear from the language of the claim if the recited limitation is intended to refer to the previously recited “at least one gas supply measured value” or is a new limitation. This rejection could be overcome by amending the claim language to clarify which “at least one gas supply measured value” is being referred to at any given point in the claims. For example, the claims could recite “a second at least one gas supply measured value”.
Claim 2 recites the limitation "used as at least one gas supply measured value" in lines 6-7. It is unclear from the language of the claim if the recited limitation is intended to refer to the previously recited “at least one gas supply measured value” or is a new limitation. This rejection could be overcome by amending the claim language to clarify which “at least one gas supply measured value” is being referred to at any given point in the claims.
Claim 6 recites the limitation "the gas supply measured value" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "an additional calibration result" in line 3. It is unclear from the language of the claim if the recited “an additional calibration result” is intended as a new limitation or is referring to the previously recited “an additional calibration result”. This rejection could be overcome by amending the claim language to clarify which calibration result if being referred to at any given point in the claims.
Claim 9 recites the limitation "at least one gas supply measured value determined at a time preceding" in lines 5-6. It is unclear from the language of the claim if the recited limitation is intended to refer to the previously recited “at least one gas supply measured value” or is a new limitation. This rejection could be overcome by amending the claim language to clarify which “at least one gas supply measured value” is being referred to at any given point in the claims. For example, the claims could recite “a second at least one gas supply measured value”.
Claim 9 recites the limitation "used as at least one gas supply measured value" in lines 6-7. It is unclear from the language of the claim if the recited limitation is intended to refer to the previously recited “at least one gas supply measured value” or is a new limitation. This rejection could be overcome by amending the claim language to clarify which “at least one gas supply measured value” is being referred to at any given point in the claims.
Claim 13 recites the limitation "the gas supply measured value" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more.

With respect to claim 1 the limitation(s):
determining a gas supply reference value by putting at least one gas supply measured value into a mathematical relationship with the first calibration result and with a calibration result of the gas sensor, which was determined at another time preceding the first calibration time.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” and “Mathematical Concepts” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “determining a gas supply reference value by putting at least one gas supply measured value into a mathematical relationship with the first calibration result and with a calibration result of the gas sensor, which was determined at another time preceding the first calibration time”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining a gas supply reference value. Further, the limitation, as drafted, falls within the “Mathematical Concepts” groupings of abstract ideas. This interpretation is supported by the recitation of a mathematical operation acting on one or more variables to determine another. It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).
Further, referring to the MPEP 2106.04, the claim limitations are analogous to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
The limitation(s) regarding “a process for adjusting a gas supply system” does/do not integrate the abstract idea into a practical application, because it is recited at such a high-level of generality that it is viewed as generally linking the use of the judicial exception to a gas supply system. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
The limitation(s) regarding “calibrating a gas sensor at a first calibration time with a defined concentration of test gas, wherein a first calibration result is determined during the calibration, and at least one gas supply measured value is determined at a time preceding the first calibration time” does/do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.
The limitation(s) regarding “adjusting the gas supply system based on the gas supply reference value” does/do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. insignificant application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as not imposing meaningful limits on the claim such that it is not nominally or tangentially related to the invention.

As such Examiner does NOT view that the claims: 
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a gas supply system” is/are seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to the additional element(s) of “calibrating a gas sensor” and “adjusting the gas supply system “ is/are viewed as insignificant extra-solution activity, such as mere data gathering in a conventional way or insignificant application and, therefore, does not provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Examiner further notes that such additional elements are viewed to be well- understood, routine, and conventional (WURC) as evidenced by: Egli et al. (US 20210088488 A1), Estes et al. (US 20130245981 A1), Nogueira et al. (US 20150331418 A1), Diekman (US 20170269026 A1), Troughton et al. (US 20110120206 A1), and Nauber et al. (US 20110108418 A1)***

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “a gas supply system”, “calibrating a gas sensor”, and “adjusting the gas supply system” can be viewed as a field of use, necessary data gathering, and insignificant application and do not impose a meaningful limitation describing what problem is being remedied or solved.

Independent claim(s) 8 is/are also held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitations fail to establish that the claims are not directed to an Abstract idea. The independent claim(s) 8 recite(s) the additional elements of:
The limitation(s) regarding “an interface” and “a computing unit” does/do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Dependent claims 2-7 and 9-15 when analyzed as a whole are held to be patent ineligible under  35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 2, 5-6, 9, and 12-13 recite limitations regarding data gathering and outputting steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above. 
Claims 2-7 and 9-14 further limit the abstract idea with an abstract idea, such as an “Mental Processes” and “Mathematical Concepts”, and thus the claims are still directed to an abstract idea without significantly more. 
Claim 15 recites limitation regarding generally linking the use of a judicial exception to a field of use or technological environment. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-2, 4-6, 8-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egli et al. (US 20210088488 A1) in view of Estes et al. (US 20130245981 A1).

Regarding Claims 1 and 8. Egli teaches:
A process for adjusting a gas supply system (See Abstract and para[0001}: a method for operating a gas sensor.), the process comprising the steps of: 
calibrating a gas sensor (See para[0053]: gas sensor.) at a first calibration time with a defined concentration of test gas, wherein a first calibration result is determined during the calibration (See para[0002], para[0031] – para[0032]: Given that the gas sensor may show drift over time some ongoing recalibration may be necessary. A recalibration gas baseline resistance is measured in a recalibration environment showing a recalibration gas baseline concentration.), and 
at least one gas supply measured value is determined at a time preceding the first calibration time (See para[0030]: determining the concentration of the target gas at least dependent on the measured resistance and dependent on the recalibration gas baseline resistance measured in the most previous recalibration step.); 
adjusting the gas supply system based on the gas supply reference value (See para[0061]: Subsequent to the recalibration, the concentration of the target gas in the operating environment E2 now is determined dependent on the then measured resistance of the gas sensor, and at least on the measured hydrogen baseline resistance R.sub.BaseH, that is stored in the gas sensor 1.).
Egli is silent as to the language of:
determining a gas supply reference value by putting at least one gas supply measured value into a mathematical relationship with the first calibration result and with a calibration result of the gas sensor, which was determined at another time preceding the first calibration time.
Nevertheless Estes teaches:
determining a gas supply reference value by putting at least one gas supply measured value into a mathematical relationship with the first calibration result and with a calibration result of the gas sensor, which was determined at another time preceding the first calibration time (See para[0043] and para[0108]: The first drift compensation function may be determined based on data or parameters used in first and second time separated calibration operations for determining respective conversion functions for converting raw sensor data to analyte data.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Egli by determining a gas supply reference value by putting at least one gas supply measured value into a mathematical relationship with the first calibration result and with a calibration result of the gas sensor, which was determined at another time preceding the first calibration time such as that of Estes. Egli and Estes are analogous to the instant application, because all of the references are directed to the same problem. Estes teaches, “Preferably, drift is taken into consideration when applying a conversion function to the raw data, so that accurate readings can be provided to the user” (See para[0006]). One of ordinary skill would have been motivated to modify Egli, because determining a mathematical relationship with a first calibration, an additional calibration, and a measurement would have helped to compensate for drift and provide accurate reading to a user, as recognized by Estes.

Regarding Claims 2 and 9. Egli teaches:
A process in accordance with claim 1, or a gas supply system in accordance with claim 8,
wherein: 
the calibration of the gas sensor and the determination of the gas supply reference value are repeated at a later time compared to the first calibration time (See para[0036]: the recalibration may automatically be triggered, e.g. subject to the time passed since the most previous recalibration.); and 
the first calibration result is then used as an additional calibration result (See para[0054]: later on the measured recalibration gas baseline resistance R.sub.BaseRG replacing the initial recalibration gas baseline resistance R.sub.IniBaseRG, and the measured resistance value R.sub.sens.), 
Egli is silent as to the language of:
a calibration result determined at the later time is used as the first calibration result, and at least one gas supply measured value determined at a time preceding the later time is used as at least one gas supply measured value.
Nevertheless Estes teaches:
a calibration result determined at the later time is used as the first calibration result (See para[0108]: The second drift compensation function may be determined based on data or parameters used a third calibration operation subsequent to the second calibration operation and used in at least one of the first and second calibration operations.), and at least one gas supply measured value determined at a time preceding the later time is used as at least one gas supply measured value (See para[0108] and para[0151]: the drift compensation function defines a scaling factor or function applied to the sensor data such that the magnitude of the sensor data varies with time.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Egli by a calibration result determined at the later time is used as the first calibration result, and at least one gas supply measured value determined at a time preceding the later time is used as at least one gas supply measured value such as that of Estes. Egli and Estes are analogous to the instant application, because all of the references are directed to the same problem. Estes teaches, “Preferably, drift is taken into consideration when applying a conversion function to the raw data, so that accurate readings can be provided to the user” (See para[0006]). One of ordinary skill would have been motivated to modify Egli, because using the calibration result determined at the later time as the first calibration result would have helped to compensate for drift and provide accurate reading to a user, as recognized by Estes.

Regarding Claims 4 and 11. Egli is silent as to the language of:
A process in accordance with claim 1, a gas supply system in accordance with claim 8,
wherein the at least one gas supply measured value is determined by one of the following determination steps: 
determining an integral of a sensor response of the gas sensor; 
determining a slope of a sensor response of the gas sensor; 
determining a response time of a sensor response of the gas sensor; and 
determining a curve shape of a sensor response of the gas sensor.
Nevertheless Estes teaches:
determining a slope of a sensor response of the gas sensor (See para[0282]: Slope.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Egli by determining a slope of a sensor response of the gas sensor such as that of Estes. Egli and Estes are analogous to the instant application, because all of the references are directed to the same problem. Estes teaches, “Preferably, drift is taken into consideration when applying a conversion function to the raw data, so that accurate readings can be provided to the user” (See para[0006]). One of ordinary skill would have been motivated to modify Egli, because determining a slope would have helped to compensate for drift and provide accurate reading to a user, as recognized by Estes.

Regarding Claims 5 and 12. Egli is silent as to the language of:
A process in accordance with claim 1, a gas supply system in accordance with claim 8,
wherein a warning message is outputted depending on a comparison of the gas supply reference value with a predefined criterion.
Nevertheless Estes teaches:
wherein a warning message is outputted depending on a comparison of the gas supply reference value with a predefined criterion (See para[0031], para[0314], and para[0316]: Prompting a user for a reference analyte value when the measured change in sensitivity or baseline of the sensor exceeds a criterion. The system may be configured to stop applying drift compensation when the measured sensitivity change falls below a certain threshold.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Egli wherein a warning message is outputted depending on a comparison of the gas supply reference value with a predefined criterion such as that of Estes. Egli and Estes are analogous to the instant application, because all of the references are directed to the same problem. Estes teaches, “If the BG values do not correlate with the measured sensitivity change, the sensor may be malfunctioning and may need to be replaced” (See para[0279]). One of ordinary skill would have been motivated to modify Egli, because using a predefined criterion would have helped to determine when the sensor may need to be replaced, as recognized by Estes.

Regarding Claims 6 and 13. Egli is silent as to the language of:
A process in accordance with claim 5, a gas supply system in accordance with claim 12,
wherein the warning message for replacing a gas supply of the gas supply system is outputted when a difference between the gas supply measured value and the gas supply reference value differs from a predefined threshold value.
Nevertheless Estes teaches:
wherein the warning message for replacing a gas supply of the gas supply system is outputted when a difference between the gas supply measured value and the gas supply reference value differs from a predefined threshold value (See para[0279]: the system may prompt the user to input one or more reference BG values in response to a measured sensitivity change. For example, where a measured sensitivity change is high, such as at or above a threshold value, the system may prompt the user for one or more BG values. If the BG values do not correlate with the measured sensitivity change, the sensor may be malfunctioning and may need to be replaced.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Egli wherein the warning message for replacing a gas supply of the gas supply system is outputted when a difference between the gas supply measured value and the gas supply reference value differs from a predefined threshold value such as that of Estes. Egli and Estes are analogous to the instant application, because all of the references are directed to the same problem. Estes teaches, “If the BG values do not correlate with the measured sensitivity change, the sensor may be malfunctioning and may need to be replaced” (See para[0279]). One of ordinary skill would have been motivated to modify Egli, because using a predefined criterion would have helped to determine when the sensor may need to be replaced, as recognized by Estes.

Regarding Claims 7 and 14. Egli teaches:
A process in accordance with claim 1, a gas supply system in accordance with claim 8,
wherein a value of the concentration of test gas, which concentration is provided by means of the gas supply, is corrected to the gas supply reference value or the gas supply is controlled with the use of the gas supply reference value such that the concentration of test gas, which concentration is provided by means of the gas supply, corresponds to a predefined threshold value (See para[0014], para[0023] - para[0024], para[0026], para[0032]: In response to detecting the exposure of the gas sensor to an environment qualifying as recalibration environment the recalibrating step preferably is triggered. It is preferred that the target range of resistances measured during operation is lower than the baseline range that represents baseline target gas concentrations. This recalibration gas baseline resistance now represents the target gas reference concentration.).

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egli et al. (US 20210088488 A1) in view of Estes et al. (US 20130245981 A1) as applied to claims 2 and 9 above, and further in view of Nogueira et al. (US 20150331418 A1).

Regarding Claims 3 and 10. Egli is silent as to the language of:
A process in accordance with claim 2, a gas supply system in accordance with claim 9,
wherein the gas supply reference value is determined by the at least one gas supply measured value being multiplied by a ratio of the additional calibration result to the first calibration result.
Nevertheless Nogueira teaches:
wherein the gas supply reference value is determined by the at least one gas supply measured value being multiplied by a ratio of the additional calibration result to the first calibration result (See para[0029] and para[0102]: The calibration application 612 weights the intermediate calibration factor with the current calibration factor by multiplying the intermediate calibration factor by 70%, multiplying the current calibration factor by 30%, and adding the two products to obtain the adjusted calibration factor.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Egli wherein the gas supply reference value is determined by the at least one gas supply measured value being multiplied by a ratio of the additional calibration result to the first calibration result such as that of Nogueira. Egli and Nogueira are analogous to the instant application, because all of the references are directed to the same problem. Nogueira teaches, “when an unfiltered measurement value is not yet available for pairing, the calibration process 1200 dynamically adjusts the calibration factor towards an expected calibration factor indicated by the relationship between the new reference blood glucose measurement value and the uncalibrated measurement value(s) received after the new reference blood glucose measurement value was obtained” (See para[0006]). One of ordinary skill would have been motivated to modify Egli, because using a ratio of the additional calibration result to the first calibration result would have helped to dynamically adjust the calibration factor, as recognized by Nogueira.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egli et al. (US 20210088488 A1) in view of Estes et al. (US 20130245981 A1) as applied to claims 8 above, and further in view of Diekman (US 20170269026 A1).

Regarding Claim 15. Egli is silent as to the language of:
A gas supply system in accordance with claim 8, 
wherein the gas supply comprises a gas generator or a gas cylinder.
Nevertheless Diekman teaches:
wherein the gas supply comprises a gas generator or a gas cylinder (See para[0035] and para[0041]: The test substance reserve is configured as a tank test substance reservoir, test gas reservoir, test fluid reservoir or container (cylinder). Gas generators.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Egli wherein the gas supply comprises a gas generator or a gas cylinder such as that of Diekman. Egli and Diekman are analogous to the instant application, because all of the references are directed to the same problem. Diekman teaches, “Such combinations of gas generators and gas sensors make it possible to test the measuring properties of the gas sensors, especially to determine whether the gas sensor responds sensitively to the admission of a predefined measured gas concentration” (See para[0015]). One of ordinary skill would have been motivated to modify Egli, because using a gas generator or a gas cylinder would have helped to test the measuring properties of a gas sensor, as recognized by Diekman.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Troughton et al. (US 20110120206 A1) teaches recalibrating a gas sensor. Nauber et al. (US 20110108418 A1) teaches using a gas generator to test a gas sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863